Title: Thomas Law to Thomas Jefferson, 3 May 1814
From: Law, Thomas
To: Jefferson, Thomas


          Dear Sir.
            Washington
              May 3rd 1814  
          I submit to you a production intended to be perused by the female sex which has so much influence on man from the cradle to the grave—
          There is a case in the quarterly review of Octor 1811 page 286—which shews the distressing effects of oppression & contempt shewn to a boy of sensibility, & of the benefits resulting by a change to encouragement & benevolence, which strongly conf corroborates my sentiments—
          “The phenomena of mind are influenced by a peculiar conformation of the brain, & also by its chemical composition, directly by the blood & indirectly by air, exercise & food”—this the physiologists acknowledge, but in my opinion, man is actuated very much by education which exercises the brain—Thus as printing disseminates moral sensations arising from novel circumstances, the human race is more & more spiritualised or operated upon by divene divine moral laws than h as violations of right are more execrated—
          Forgive me for thus claiming your attention to a subject which many persons deem unimportant, but which I am convinced is deem’d by You worthy of attention
          I remain
           With sincere Esteem Yr mt Obt StT Law—
        